United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4231
                                   ___________

Timothy M. White,                       *
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        * Appeal from the United States
Robert T. Rogers, Deputy Public         * District Court for the Western
Defender; Kenneth Elser, Deputy         * District of Arkansas.
Prosecuting Attorney; David S.          *
Clinger, Prosecuting Attorney; April    *      [UNPUBLISHED]
M. Rye, Assistant Prosecuting           *
Attorney; Bill Mead, Police Officer,    *
Green Forest, Arkansas; Jeff Webb,      *
                                        *
                   Appellees.           *
                                   ___________

                             Submitted: June 21, 2000

                                 Filed: June 29, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Timothy M. White appeals the district court's dismissal of White's 42 U.S.C. §
1983 action arising from his arrest and prosecution in 1994. Having reviewed the
record, we agree with the district court the defendant prosecutors were immune from
suit for monetary damages, see Brodnicki v. City of Omaha, 75 F.3d 1261, 1266-67
(8th Cir.), cert. denied, 519 U.S. 867 (1966), and White's public defender was not a
state actor, see Polk County v. Dodson, 454 U.S. 312, 325 (1981). We also agree
White's action was time-barred. See ARK. CODE ANN. § 16-56-105 (Michie 1994)
(three-year statute of limitations); Wilson v. Garcia, 471 U.S. 261, 280 (1985); O'Mara
v. Dykema, 942 S.W.2d 854, 858 (Ark. 1997). We affirm the district court. See 8th
Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-